DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 12/23/2021 has been entered and made of record. This application contains 23 pending claims. 
Claims 1, 6-7, 10-12, 14, 16 and 19 have been amended.
Claims 21-29 have been cancelled.
Claims 30-32 are newly added.

Allowable Subject Matter
Claims 1-20 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claims 1, 10 and 16, the prior arts of record, alone or in combination, do not fairly teach or suggest “each first DFL sensor comprising a first synthetic antiferromagnetic (SAF) soft bias side shield, a second SAF soft bias side shield, and a first free laver and a second free laver disposed between the first and second SAF soft bias side shields, wherein the first SAF soft bias side shield comprises a first lower soft bias, a first spacer disposed on the first lower soft bias, and a first upper soft bias disposed on the first spacer, and wherein the second SAF soft bias side shield comprises a second lower soft bias, a second spacer disposed on the second lower soft bias, and a second upper soft bias disposed on the second spacer” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863